               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ROBERT TORRES,

                      Petitioner,
                                                     Case No. 19-CV-458-JPS
 v.

 REED RICHARDSON,
                                                                    ORDER
                      Respondent.


       On March 29, 2019, Petitioner filed a petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (Docket #1). Magistrate Judge Nancy

Joseph reviewed the petition, which alleged a warrantless police search in

violation of the Fourth Amendment as the only grounds for relief.

Specifically, Petitioner alleged that the trial court erred in failing to apply

the exclusionary rule. Id. at 4–6. Since Fourth Amendment exclusionary rule

claims generally are not grounds for a habeas corpus petition, Magistrate

Joseph recommended that the petition be denied. (Docket #3 at 2).

       Pursuant to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and

Federal Rule of Civil Procedure 72(b), the parties were advised that written

objections to the magistrate’s recommendation, or any part thereof, could

be filed within fourteen days of the date of service of the recommendation.

Id. The Court must review de novo any portion of the magistrate’s

recommendation to which a party properly objects, and may accept, reject,

or modify any part of the recommendation. Fed. R. Civ. P. 72(b)(3). On May

1, 2019, Petitioner timely filed an objection, but the objection merely re-

argues what he stated in the petition, which is that the trial court should

have applied the exclusionary rule to evidence obtained in violation of his
Fourth Amendment rights because the police created the exigent

circumstances. (Docket #5). The Court has considered Magistrate Joseph’s

recommendation and will adopt it for the reasons stated below.

       Fourth Amendment exclusionary rule claims do not serve as the

basis for a habeas corpus petition when there was a full and fair opportunity

to litigate the issue in state court. State v. Powell, 428 U.S. 465, 494 (1976);

Hampton v. Wyant, 296 F.3d 560, 562 (7th Cir. 2002). Neither the petition nor

the objection suggests that the issue was not fully and fairly litigated in state

court. To the contrary, the trial court considered and denied Petitioner’s

motion to suppress, and the Wisconsin Court of Appeals affirmed. The

Wisconsin Supreme Court denied review. Petitioner’s objection does not

raise any new bases for the habeas petition. Therefore, the Court is

constrained to adopt Magistrate Joseph’s recommendation.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s report and

recommendation (Docket #3) be and the same is hereby ADOPTED;

       IT IS FURTHER ORDERED that Petitioner’s objection to

Magistrate Joseph’s report and recommendation (Docket #5) be and the

same is hereby OVERRULED;

       IT IS FURTHER ORDERED that Petitioner’s petition for writ of

habeas corpus (Docket #1) be and the same is hereby DENIED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

       The Clerk of the Court is directed to enter judgment accordingly.




                                  Page 2 of 3
Dated at Milwaukee, Wisconsin, this 21st day of May, 2019.

                          BY THE COURT:




                          J.P. Stadtmueller
                          U.S. District Judge




                        Page 3 of 3
